internal_revenue_service number release date index number ---------------------- ----------------------------------- ------------------------- in re --------------------------------------------------- ----------------------------------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-163814-03 date date ------------------------ -------------------------------------------------- --- -------- -------------------------- --------- ------- ------------------------ --------- ------- ----------------- --------- ------- ------------------ ------- ------------------ ------- ----------------------- legend taxpayer ---------------------------------------------------------------------- taxpayer ---------------------------------------------------------------------- date trust a b date c year date d year date e year date year date year attorney accountant ------------------------- date date dear -------------- ------------------- --------------------- article first paragraph a provides that during taxpayer 1’s lifetime the trustee this is in response to your letter dated date on behalf of the estate plr-163814-03 of taxpayer and the estate of taxpayer requesting an extension of time under ' g of the internal_revenue_code and ' sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established the trust an irrevocable_trust for the benefit of taxpayer and the children of taxpayer and their descendants shall accumulate any trust income and add it to trust principal article first paragraph b provides that within a days of each contribution to the trust the trustee shall notify taxpayer and the children of taxpayer of the nature and amount of the contribution taxpayer if then living shall have the non-cumulative right within a days of such notice to withdraw from the trust all or part of the contribution but this right of withdrawal shall not in the aggregate exceed dollar_figureb in value in any calendar_year each of taxpayer 1’s then living descendants shall have the non-cumulative right within a days of such notice to withdraw from the trust in equal portions all or part of the contribution as follows if taxpayer is then living that amount if any by which the aggregate contributions in that calendar_year exceed dollar_figureb in value or if taxpayer is not then living the entire contribution but the amount that may be withdrawn by any descendant shall not exceed dollar_figureb in value in any calendar_year commencing with taxpayer 1’s death and continuing until taxpayer 2’s death all of the income of the trust and so much of the principal thereof as the trustee determines to be required or advisable from time to time for her reasonable support and medical_care considering her other resources known to the trustee taxpayer 1’s death if taxpayer does not survive taxpayer the trust shall terminate and the principal and any accrued and undistributed_income of the trust shall be divided in equal shares as follows one share for each then living child of taxpayer and one share for the then living descendants per stirpes of each then deceased child of taxpayer on date taxpayer assigned a life_insurance_policy to the trust with a value of dollar_figurec at the time of the transfer neither taxpayer nor taxpayer filed a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return for year article third paragraph b provides that upon the death of taxpayer or upon article third paragraph a provides that the trustee shall pay to taxpayer on date taxpayer transferred dollar_figuree cash to the trust taxpayer and on date taxpayer transferred dollar_figuree cash to the trust taxpayer and on date taxpayer assigned additional life_insurance policies to the trust plr-163814-03 with an aggregate value of dollar_figured at the time of the transfer neither taxpayer nor taxpayer filed gift_tax returns for year taxpayer each filed a gift_tax_return for year and each elected under sec_2513 to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them no allocation of taxpayer 1’s or taxpayer 2’s gst_exemption was made on the year gift_tax returns taxpayer each filed a gift_tax_return for year and each elected under sec_2513 to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them no allocation of taxpayer 1’s or taxpayer 2’s gst_exemption was made on the year gift_tax returns taxpayer filed gift_tax returns for year accountant to provide them with tax and estate_planning advice attorney and accountant never advised taxpayer and taxpayer of the need to allocate their gst_exemption to the transfers to the trust taxpayer and taxpayer relied on their attorney attorney and accountant on date taxpayer transferred dollar_figuree cash to the trust neither taxpayer nor taxpayer died on date taxpayer died on date the estate of taxpayer and the estate of taxpayer have requested the following rulings an extension of time under ' g and and to make allocations of taxpayer s and taxpayer 2's respective gst exemptions with respect to the transfers to the trust in year sec_1 through that the allocations will be effective as of the respective dates of the transfers to the trust that the gift_tax value of the respective transfers to the trust will be used in determining the amount of the taxpayers’ gst_exemption to be allocated to the trust and that taxpayer and taxpayer may elect split gift treatment under sec_2513 for transfers made to the trust rulings - sec_301 issue sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip plr-163814-03 sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining plr-163814-03 whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer s and taxpayer 2's available gst exemptions with respect to the transfers to the trust the allocations will be effective as of the dates of the respective transfers to the trust and the gift_tax values of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust plr-163814-03 these allocations should be made on supplemental form sec_709 united_states gift sec_2501 imposes a tax for each calendar_year on the transfer of sec_2513 provides that sec_2513 shall apply only if both spouses and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 copies are enclosed for this purpose ruling - gift_splitting issue property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides generally that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other transferred property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable at the time of the gift and severable from the interest transferred to the spouse sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by such individual’s spouse then such gift shall also be treated as if made one-half by each spouse for purposes of the gst tax which the donor’s spouse makes an election under sec_2513 to treat the gift as made one- half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property sec_25_2513-1 of the gift_tax regulations provides that if one spouse sec_26_2652-1 provides that in the case of a transfer with respect to in wang v commissioner tcmemo_1972_143 the court stated that in in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which plr-163814-03 the trustee is to distribute any part or all of the income or principal of the trust to or among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 determining whether a remainder_interest is ascertainable as of the time of the gift and thus eligible for split gift treatment under sec_2513 the same principles are applied as are employed in determining whether a charitable_remainder interest subject_to an invasion power is ascertainable and thus deductible for estate_tax purposes under rules in effect prior to the enactment of sec_2055 and generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 see also wang v commissioner supra if the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 cumulative right to withdraw all or part of each contribution to the trust taxpayer 2’s right of withdrawal shall not in the aggregate exceed dollar_figurea in any calendar_year in addition the trust provides that after taxpayer 1’s death the trustee shall pay to taxpayer for her life all of the income and so much of the principal as the trustee determines is required for her reasonable support and medical_care we conclude that this standard for invasion is ascertainable and that taxpayer 2’s right to receive income or principal is susceptible of determination see sec_2041 and sec_20_2041-1 of the estate_tax regulations which provide what constitutes an ascertainable_standard for purposes of sec_2041 therefore the gift to taxpayer is severable from the gifts to the other beneficiaries accordingly we conclude that the transfers to the trust are eligible for gift_splitting for gift_tax purposes to the extent not attributable to taxpayer 2’s ascertainable and severable interest further under sec_26_2652-1 taxpayer is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by taxpayer regardless of the interest taxpayer is actually deemed to have transferred under sec_2513 therefore for gst purposes taxpayer in the present case the trust provides that taxpayer shall have the non- plr-163814-03 and taxpayer are each treated as the transferor of one-half the value of the entire property transferred to the trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the estate of taxpayer and the estate of taxpayer provides that it may not be used or cited as precedent this ruling is directed only to the taxpayers requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs special industries
